Citation Nr: 1621935	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, April 1965 to April 1969, and September 1969 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In an April 2014 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In May 2015 the Court issued a Memorandum Decision setting aside the April 2014 Board decision.  The issue of entitlement to service connection for a low back disability was remanded to the Board for readjudication.  In September 2015, the Board remanded the claims to the RO for additional development of the evidence of record pursuant to the Court's directions for seeking any February to April 1982 medical visit records at the Fargo VAMC and the Sioux Falls VAMC.  In December 2015, both the Fargo VAMC and the Sioux Falls VAMC answered the request with negative responses and indicated that there were no such treatment records.  The Veteran was notified in a December 2015 supplemental statement of the case that no records were found.  Thus, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  


REMAND

The evidence shows that the Veteran has submitted credentials indicating that he is a registered nurse (RN) specializing in psychiatry and occupational health.  As an RN, the Board finds that he has some level of competent to offer opinions regarding the etiology of a low back disability.  The evidence shows that the Veteran had a back injury in service and has a current low back disability.  The evidence shows that the Veteran has submitted his own opinions regarding the etiology of the low back disability.

A VA opinion is needed to specifically consider the opinions provided by the Veteran himself as an RN, and to determine whether it is at least as likely as not that any current low back disability is related to service.

Prior to arranging for further opinion, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records.

2.  Then, request a VA opinion from a medical doctor for the purpose of ascertaining the nature and etiology of any low back disability.  The examiner must review the claims file and the report should indicate that review, including review of the opinions provided by the Veteran himself as an RN.  The medical doctor should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The medical doctor should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its onset in or was caused by active service, or is related to any incident of service.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

